Citation Nr: 0640159	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-36 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a chronic back 
disorder.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine that denied the veteran's claim of entitlement 
to service connection for a back condition.  The veteran 
perfected a timely appeal of this determination to the Board.

In September 2006, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board in Togus, Maine.  The veteran's testimony on that 
occasion has been transcribed and associated with his claim's 
file.


FINDINGS OF FACT

1.  The record evidence does not demonstrate that the veteran 
sustained an in-service injury that led to his chronic back 
disorder.

2.  A chronic back disorder was not present during service or 
for several years thereafter.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a chronic back disorder are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
September 2002 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence and/or information in his possession to the 
AOJ.

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, post-
service private medical treatment records, a letter from the 
veteran's private physician in support of his claim, ship 
logs of the veteran's ship from his period of service, the 
veteran's social security records, the veteran's testimony 
before the Board, and written statements by the veteran.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

Service Connection

The veteran argues that he is entitled to service connection 
for a chronic back disorder.  Specifically, the veteran 
claims that he currently suffers a back disorder as a result 
of an in-service injury.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If arthritis is 
manifested to a degree of 10 percent within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In determining whether service connection 
is warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the veteran's post-service medical 
treatment records indicate that the veteran suffers a current 
back condition, for which he has had several surgeries since 
1966.

The veteran has also submitted evidence, in the form of an 
August 2002 letter from his private physician, indicating 
that based on the history of injury while the veteran was in 
service in 1954, and considering his symptoms of back and leg 
pain, it was possible that the veteran's claimed injury on 
active duty contributed to his subsequent back problems that 
led to his surgeries.  The physician expressed that although 
such in-service injury was not necessarily the entire cause 
of his current back problems, if the veteran had back and leg 
pain at the time of the initial insult, and it persisted up 
until the veteran's first back surgery in 1966, the physician 
would relate the two events.

The record, however, lacks evidence of in-service injury that 
resulted in the veteran's chronic back problems, or that he 
developed a chronic back disorder within one year following 
service.

First, the veteran's service medical records are negative for 
complaints or treatment of any back injury or back problems.  
On separation examination in 1954, which was signed by the 
veteran, the veteran was noted to have a normal spine and 
musculoskeletal system, and no back injury or problem was 
noted.

Second, the deck log entries for the veteran's ship dated 
September 1953 through February 1954, which is the period 
during which the veteran claims that he injured his back, 
report no injury of the veteran's back, even though they 
report other injuries to crew members such as a contusion of 
the toe caused by a dropped bottle and a cerebral hemorrhage.

The Board notes that although the earliest available record 
of treatment for the veteran's back was dated in July 1966, 
reference is made in such records to the fact that the 
veteran was seen by the treating physicians in 1956 for leg 
pain, and that the treating physician in 1956, on examining 
the veteran, opined that the veteran was a definite herniated 
disc suspect.  However, no reference is made to any previous 
back injury in those records, and no statement is made 
relating any back problem to the veteran's period of service.

The veteran also notes that although the veteran's private 
physician suggests a possible relationship between the 
veteran's in-service injury and his current back problems, 
there is no indication that the examiner reviewed the record 
in this case, including the veteran's service medical 
records.

In short, the evidence does not demonstrate that the veteran 
suffered an in-service injury that led to his chronic back 
problems.  The Board therefore concludes that a preponderance 
of the evidence weighs against the veteran's claim of service 
connection for a back condition.  Accordingly, service 
connection is not warranted

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not applicable.


ORDER

Entitlement to service connection for a chronic back disorder 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


